Case 4:18-cv-00247-ALM Document 92-19 Filed 07/12/19 Page 1 of 1 PageID #: 1853

               STATE BAR OF TEXAS

 Office of the ChiefDisciplinary Counsel



 April 30, 2019


 Thomas C. Retzlaff
 P.O. Box 46424
 Phoenix, Arizona 85063-6424

 Re: 201807880 - Thomas C. Retzlaff - Jason Lee Van Dyke

 Dear Mr. Retzlaff:

 You were previously notified that this matter has been set for an Investigatory Hearing. Please
 be advised that the Investigatory Hearing in the above-referenced matter has been rescheduled for
 May 24, 2019 at 1:00 P.M. The Hearing will be held at Mark Burrough's Office, 1172 Bent
 Oaks Drive, Denton, TX 76210.

 Pursuant to Rule 2.12(F)&(G) of the Texas Rules of Disciplinary Procedure, the Investigatory
 Panel will take testimony under oath from the Complainant, Respondent and other witnesses, if
 necessary, in a non-adversarial proceeding in an attempt to resolve this disciplinary matter by
 agreement. Your attendance is requested to give testimony and assist the Investigatory
 Panel with its investigation. The Investigatory Hearing may result in a dismissal or a negotiated
 resolution.

 Please do not hesitate to contact this office should you have any questions.

 Sincerely,



 Kristin Virginia Brady
 Assistant Disciplinary Counsel

 KVB/ml




                                                                        Exhibit 19
        The Princeton Building, 14651 Dallas Parkway, Suite 925, Dallas, Texas 75254
                           (972) 383-2900, (972) 383-2935 (FAX)
